The Supreme Court affirmed the decree of the Orphans’ Court, 'on January 30, 1860, in the following opinion,
Per Curiam:
- This whole case has been discussed with such clear good, sense, and with so much justice in the opinion of the learned judge of the Orphans’ Court, that we see no occasion to add anything to it. Even after studying the very carefully prepared argument submitted by the appellant’s counsel, we remain convinced that no injustice has been done him; at least none retiring correction here.
Decree affirmed at the costs of the appellant.